Title: To Thomas Jefferson from Thomas Newton, 12 March 1801
From: Newton, Thomas
To: Jefferson, Thomas



Dr Sir,
Norfolk March. 12. 1801—

I have just arived a consignment of old Madeira wines; Brasil Quality & London Particular, from a Portugeze house; who ships my wine for drinking. the Brasil kind is superior to any other sent here & such as is seldom imported; if you should want a supply, I will direct it to be saved for you by mr. Js Taylor Jr. to whom I have given up my business. be pleased to accept my best wishes for yr. health & happiness & I will with pleasure execute any commands you may have here, I am very respectfuly
Yr. Obt Servt.

Thos Newton

